Citation Nr: 1548872	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board observes that the Veteran submitted additional evidence along with his VA Form 9 (April 2014).  Because the evidence is not pertinent to the seminal inquiry of this case, i.e. whether hearing loss disability is etiologically related to service-and pertains to a matter (tinnitus) not before the Board-referral to the Agency of Original Jurisdiction is not required.  To the extent that the evidence shows hearing loss, this is cumulative of evidence currently of record.  Therefore, the Board may proceed with consideration of the claim for hearing loss disability.  See 38 C.F.R. §§ 19.31(b)(1), 20.1304.


FINDING OF FACT

A bilateral hearing loss disability is not etiologically related to service, to include acoustic trauma in service, and is not shown during the initial post separation year.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA provided the Veteran fully adequate VCAA notice in a February 2011 letter.

VA further satisfied its duty to assist the Veteran.  VA obtained all relevant medical records and associated these with the claims file.  VA afforded the Veteran an adequate VA audiological examination and obtained a medical opinion on his behalf.

II. Claims for Service Connection

The Veteran seeks service connection for bilateral hearing loss disability.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran submitted a claim for VA disability compensation in January 2011.  He reported hearing loss had its onset in 1965 during service and referred VA to his service treatment records (STRs). The Veteran reported in April 2013 that he believed his hearing loss was due to in-service noise from heavy equipment and rifle firing without hearing protection.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problem is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, an organic disease of the nervous system, such as a sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  Hearing is shown to be within normal limits at service entry and separation.  A hearing loss disability is first shown many years after service and is not attributable to service, to include the Veteran's report of acoustic trauma in service.

Specifically, service treatment records reflect that the Veteran's hearing was within normal limits on service enlistment examination in November 1964 and separation examination in November 1967, except on separation at the 4000 Hertz level for the left ear.  The Court has established that the threshold for normal is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Audiological testing in service showed pure tone thresholds, in decibels, as follows for the right and left ears on service entry and separation, respectively:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5/10
-5/10
-5/10
-5/15
-5/20
LEFT
10/10
0/10
0/10
0/20
0/25

VA received in 2011 a claim from the Veteran for VA compensation due to hearing loss, more than 40 years after service discharge.  A March 2012 VA audiology evaluation reflects a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The examiner reviewed the claims file and obtained a history from the Veteran, which included a history of "exposure to crushers, diesel engines, and rifles during military service without hearing protection."  Also, the Veteran reported a post service history of work as a heavy equipment operator and diesel truck driver without hearing protection.  He further reported work as a miner, logger, semi-truck driver, and in road maintenance with hearing protection as needed.  The Veteran reported that he had a significant history of recreational noise exposure from riding motorcycles without hearing protection.  The examiner noted that STRs showed hearing within normal limits in November 1964, and no significant hearing shifts in November 1967.  The examiner opined that hearing loss disability was not "at least as likely as not" caused by or a result of an event in military service.  The rationale was that:

Based on the Institute of Medicine Report (Noise and Military Service, September 2005) which concluded that based on current knowledge, noise induced hearing loss occurs immediately (i.e. there is no scientific support for delayed onset NIHL [noise-induced hearing loss] weeks, months, or years after the exposure event), and given there was no significant shift in hearing levels during military service, it is less likely as not that the hearing loss is related to military noise exposure.

The Board accepts that the Veteran is competent to report hearing loss symptoms and date of onset of such symptoms.  See Layno, supra.  The Board further acknowledges the Veteran's report that his hearing loss began in service.  However, to the extent that the Veteran reports onset of hearing loss in service, the Board finds that he is not credible in view of STRs showing no hearing complaints coupled with his denial of hearing loss symptoms in his signed medical history prepared by him at his service separation in November 1967.  Therefore, the Veteran's report more than 40 years after service of hearing loss in service has no probative value.

Additionally, the Veteran is not competent to link his hearing loss disability to service as he possesses no special medical expertise to opine on delayed onset hearing loss, and his report of symptoms in service has been deemed without credibility as discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  See also, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion).  Therefore, his nexus opinion linking his current hearing loss disability to service has no probative value.

The Board observes that hearing loss is not "noted" in service and, therefore, the legal provisions that pertain to continuity of symptomatology are not applicable here.

In sum, neither the lay nor the medical evidence establishes the existence of hearing loss, to include a hearing loss disability as defined by VA, in service or within the initial post separation year.  Also, the medical evidence of records reflects that it is less likely as not that the current hearing loss disability is attributable to noise exposure in service.  Additionally, neither credible evidence of continuity of symptomatology nor competent nexus-type evidence has been presented linking hearing loss to service.

The Board assigns greater probative value to the STRs that show either normal hearing or no significant hearing shift (per VA audiologist) and the Veteran's denial of hearing loss at service separation, along with the negative VA medical opinion.  The VA audiologist's opinion is highly probative in this matter as it reflects review the entire VA record to include the STRs, and the examiner thoroughly explained the bases for the conclusion reached.  Also, the Board finds that VA medical opinion is more probative as it was prepared by a skilled, neutral medical professional trained in the field of audiology.  A favorable medical opinion has not been presented linking hearing loss to service.

According, the claim is denied.  There is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


